Citation Nr: 0324683	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  91-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for an orthopedic 
disorder of the right ankle.

5.  Entitlement to an increased evaluation for a chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable evaluation for pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985, and had active duty for training from August 4 to 15, 
1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In June 1998, the Board denied 
entitlement to service connection for a cervical spine 
disability, a thoracic spine disability, a left knee 
disability, and an orthopedic disability of the right ankle.  
In June 1998, the Board remanded claims of entitlement to 
increased evaluations for a lumbosacral strain and pes 
planus.

The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in November 1999, the Court affirmed the Board's 
decision.  The veteran appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and in February 2001, the Federal Circuit 
vacated that part of the Court's decision which addressed the 
issues of entitlement to service connection for initial 
consideration of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In March and October 2002, the Board directed that its 
evidence development unit conduct further development 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  
In August 2003, the Court denied a petition for extraordinary 
relief in the nature of a writ of mandamus.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for chest pain, 
constipation, lumbar disc space narrowing; depression, to 
include depression secondary to multiple service connected 
disabilities; post-traumatic stress disorder; and a limp 
secondary to burn scar residuals.  He also claims entitlement 
to an increased evaluation for hypertension.  As noted in an 
April 2002 Board decision, these issues are not currently 
developed or certified for appellate review.  Hence, they are 
referred to the RO for appropriate action. 

Finally, the Board acknowledges that in April 2002, the 
veteran presented claims alleging that seven prior Board 
decisions, and twenty-four prior RO rating decisions involved 
clear and unmistakable error.  Notably, absolutely no 
argument was proffered explaining why the appellant believed 
that the aforementioned thirty-one decisions were clearly and 
unmistakably erroneous.  In Fugo v. Brown, 6 Vet. App. 40 
(1993), the Court indicated that merely to aver that there is 
clear and unmistakable error in a case is insufficient to 
raise the issue.  Stated another way, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite the incantation does not suffice, in 
and of itself, to raise the issue.  Accordingly, in the 
absence of the presentation of proper pleadings, no action 
will be taken by VA at this time with respect to any claim of 
clear and unmistakable error.


REMAND

In accordance with the Board's March and October 2002 orders 
to its evidence development unit additional evidence was 
secured addressing the issues now in appellate status.  That 
evidence has yet to be reviewed by the RO, and the veteran 
has not waived RO consideration of that new evidence in 
writing.  This is significant given the fact that on May 1, 
2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

The Board also notes that since the Board's March and October 
2002 orders new rating criteria for evaluating lumbosacral 
disorders have been published.  68 Fed.Reg. 51456-8 (Aug. 27, 
2003).  As such, a new orthopedic  examination must be 
conducted to address the nature and extent of the veteran's 
lumbosacral disorder under the new rating criteria.

Therefore, this case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and extent of his lumbosacral 
spine disorder.  The claims files must be 
provided to the examiner for review.  
Following examination and review of all 
of the evidence the examiner must 
determine whether forward flexion of the 
thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; 
or, whether the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, whether there is 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner must 
also address whether there is forward 
flexion of the thoracolumbar spine that 
is 30 degrees or less; or, whether there 
is or unfavorable favorable ankylosis of 
the entire thoracolumbar spine.  

In this regard, the Board notes that by 
regulation normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided are the maximum that can 
be used for calculation of the combined 
range of motion.  

All necessary tests must be performed.  
The examiner must record pertinent 
medical complaints, symptoms, clinical 
findings and comment on any functional 
limitation.  Further, the examiner must 
provide explicit responses to the 
following questions:

a.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of either his lumbosacral strain?  
The examiner must report the extent 
of any additional range of motion 
loss due to pain caused by these 
disabilities.

b.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

What degree of any industrial 
impairment is due exclusively to his 
lumbosacral strain?

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The examination report must be 
associated with the veteran's claims 
folders.

2.  Prior to the scheduled examination, 
the veteran must be notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After completion of all of the 
foregoing, the RO must readjudicate the 
issues of entitlement to service 
connection for cervical spine, thoracic 
spine, left knee, and right ankle 
disorders; as well as the issues of 
entitlement to increased evaluations for 
a lumbosacral spine strain and pes 
planus, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA.  With 
respect to the rating assigned for a 
lumbosacral strain, the RO must 
specifically address the new rating 
criteria.  If the benefits sought on 
appeal continues to be denied, the 
veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  The RO must ensure that 
the provisions in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice of the 
evidence and information needed to 
substantiate each claim, what portion of 
that evidence he must submit, and what 
portion of that evidence VA will secure 
in developing his claims.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


